Hill, C. J., (after stating the facts). It is earnestly insisted that the evidence does not sustain the verdict; and it must be admitted that it is doubtful' whether the record shows sufficient evidence .to sustain the verdict that there was no indebtedness. It was within the province of the jury to disallow the item of $50 for gathering the- crop, and possibly some other items that were attacked as unreasonable, which are not definitely explained in the evidence; and the jury were authorized, under the defendant’s evidence, to have allowed him some credits which he was not given. But whether, allowing the full force to all of the defendant’s evidence, there was enough evidence to sustain the verdict may well be questioned. As the instructions were erroneous, however, it is not necessary for the court to pass upon the sufficiency of the evidence, as the case may be more fully developed at another trial. At the time of the attachment, Turner was owing the orchard company $175.30, after allowing him full credit for three and half bales of cotton that it had received. If the fair market value of the property that he left was sufficient to have paid the plaintiff’s claim at that time, then the plaintiff had no ground of attachment. It might have been that the market value of his crop at that time was not equal to the plaintiff’s debt, and that the plaintiff, by good husbandry, worked out the crop so that it did pay its claim; in which event the attachment should be sustained, and the cost incident thereto be adjudged against the defendant up to the time the debt was liquidated by plaintiff’s realization of the crop. On the other hand, the crop may have been of a market value more than sufficient to have paid the plaintiff’s claim, and yet the plaintiff, by poor husbandry, had not received enough therefrom to pay its debt; in which event the attachment should not be sustained. There was another issue as to whether the debt had been paid. If the debt had been paid by the plaintiff so gathering and marketing the crop that it liquidated the indebtedness, then there should be no recovery. in favor of the plaintiff for the debt; and if it overpaid it, there should be a recovery in favor of the defendant for the excess; and if, under proper care, the' crop had not paid the debt, the plaintiff should have judgment for the balance. This is a separate issue from the one. on the attachment, and should not be confounded with it, and the fate of the attachment made to hang upon it. In the third instruction the court correctly instructed the jury as to striking a balance betwen' the plaintiff and defendant and giving judgment accordingly; but in the fourth instruction the jury were told after such balance was struck they should find for the defendant on the account, then they should give him judgment for damages in whatever sum the evidence showed was the reasonable usable value of the property attached from the date of the attachment. This was confounding the two issues, and made the sustaining of the attachment dependent upon the outcome of the crop as handled by the plaintiff. It was proper for the question of debt to be determined by that, but not proper for the issue on the attachment to be so determined, for the reasons heretofore explained. . Judgment reversed and cause remanded.